U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39203
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                          Jamie I. FISHER
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                            Decided 23 May 2018
                          ________________________

Military Judge: Tiffany M. Wagner (arraignment); James R. Dorman.
Approved sentence: Bad-conduct discharge, confinement for 18 months,
forfeiture of all pay and allowances, and reduction to E-1. Sentence
adjudged 19 September 2016 by GCM convened at Peterson Air Force
Base, Colorado.
For Appellant: Lieutenant Colonel Judith A. Walker, USAF; Major
Jarett F. Merk, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Captain
Kaylynn N. Shoop, USAF; Mary Ellen Payne, Esquire.
Before HARDING, SPERANZA, and HUYGEN, Appellate Military
Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    Appellant, an Air Force recruiter, pleaded guilty to violating a lawful gen-
eral regulation by conducting an intimate and sexual relationship with two
recruits and a recruiter assistant; providing alcohol to recruits and a recruit-
                   United States v. Fisher, No. ACM 39203


er assistant; and engaging in personal social contact with recruits, in viola-
tion of Article 92, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 892.
Appellant also pleaded guilty to forgery and obstruction of justice, in violation
of Articles 123 and 134, UCMJ, 10 U.S.C. §§ 923, 934. The military judge sit-
ting as a general court-martial sentenced Appellant to a bad-conduct dis-
charge, confinement for 18 months, forfeiture of all pay and allowances, and
reduction to E-1. The convening authority approved the adjudged sentence.
    Pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), Appel-
lant claims that his sentence is inappropriately severe, specifically when
compared to the approved sentence in United States v. Medellin, No. ACM.
S32272, 2015 CCA LEXIS 282 (A.F. Ct. Crim. App. 2 Jul. 2015) (unpub. op.),
a special court-martial. However, Appellant fails to meet his burden to show
that his case is in any way “closely related” to Medellin. See United States v.
Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999). The record in this case establishes no
nexus to Medellin and Appellant produces no evidence to suggest the appel-
lant in Medellin was a co-actor in this case or somehow shared a common or
parallel scheme with Appellant. See id. While mindful of our ability to none-
theless consider non-closely-related cases in order to maintain sentence uni-
formity within our jurisdiction, we have given individualized consideration to
the nature and seriousness of Appellant’s crimes, Appellant’s record of ser-
vice, all other matters contained in the record of trial, and importantly, Ap-
pellant, and we conclude the sentence is not inappropriately severe. See Unit-
ed States v. Wacha, 55 M.J. 266, 268 (C.A.A.F. 2001); see also United States v.
Sauk, 74 M.J. 594, 606 (A.F. Ct. Crim. App. 2015) (en banc).
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the ap-
proved findings and sentence are AFFIRMED.



                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                       2